DETAILED ACTION
Status of Claims
This communication is a first action on the merits.  Claims 1-12, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is solely directed to a “computer program” (software per se) without the required structural medium.  If the claim was rewritten to recite something similar to “A non-transitory computer readable medium containing a computer program for causing a computer to perform” the claim would satisfy Step 1 of the test.
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a patent-ineligible abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention.  In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the independent claim(s) 1, 11, and 12 recite(s) a system, method, and medium (assuming the claim is rewritten to satisfy Step 1) for supporting production management. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test. 
 Regarding Step 2A, prong 1, Examiner submits that the claims as a whole are directed to a judicially recognized exception that is an abstract idea. The claimed invention is drawn to an abstract idea of supporting production management, by specifically including “an interface portion including one or more interfaces; a storing portion including one or more memories configured to store management information including information indicating a production past record of a production system having a plurality of steps; and a processor portion coupled to the interface portion and to the storing portion, wherein as a plurality of resource types related to production, there are two or more resource types of Man, Machine, and Material, the management information indicates, for each of the plurality of resource types, for each resource belonging to the resource type, a step performed on the resource, an execution time of the step, and one or more resources belonging to, respectively, one or more resource types different from the resource type to which the resource belongs and related to the resource, the processor portion displays an overlay chart that is a chart in which a diagram chart is relatively superimposed on a Gantt chart, the Gantt chart is a chart generated by the processor portion on the basis of the management information for a first resource type of the plurality of resource types and has a resource axis that is an axis corresponding to resources, and a time axis that is an axis orthogonal to the resource axis and corresponding to time, the diagram chart is a chart generated by the processor portion on the basis of the management information for a second resource type of the plurality of resource types, in the overlay chart, for each of a plurality of first resources that is a plurality of resources belonging to the first resource type, when at least a part of an execution time zone of the first resource is included in a display target period that is a period covered by the time axis, the Gantt chart includes an execution zone that is a zone representing the at least a part of the time zone, and for each of a plurality of second resources that is a plurality of resources belonging to the second resource type, there is a polygonal line connecting a plurality of points corresponding to the second resource on the Gantt chart, and each of the plurality of points is plotted at a position that corresponds to an execution time of a step performed on the second resource and the first resource related to the second resource and the step”. The limitations of at least “the processor portion displays an overlay chart that is a chart in which a diagram chart is relatively superimposed on a Gantt chart, the Gantt chart is a chart generated by the processor portion on the basis of the management information for a first resource type of the plurality of resource types and has a resource axis that is an axis corresponding to resources, and a time axis that is an axis orthogonal to the resource axis and corresponding to time, the diagram chart is a chart generated by the processor portion on the basis of the management information for a second resource type of the plurality of resource types, in the overlay chart…there is a polygonal line connecting a plurality of points corresponding to the second resource on the Gantt chart…”, as drafted are drawn to a process that, under its broadest reasonable interpretation, falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). That is, the claims are directed to the concept of supporting production management. If a claim limitation/invention, under its broadest reasonable interpretation, can be construed as describing advertising, marketing or sales activity or behaviors, business relations, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. In particular, the steps together are accomplishing the supporting of production management through the particulars of managing the overlay chart of a diagram chart superimposed on a Gantt chart for monitoring and managing the production management, which is related to the commercial or legal interactions, including agreements in the form on contracts; legal obligations; advertising, marketing or sales activities or behaviors; or business relations. Accordingly, the claims recite an abstract idea.
Regarding Step 2A, prong 2, Examiner submits that the claims do not recite additional elements that integrate the judicial exception into a practical application. Examiner submits that the claims at hand in fact do not include any recitation of additional elements in the claim beyond the judicial exception that would integrate the judicial exception into a practical application. To be considered statutory, the claims require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. In this regard, Examiner submits that there are no such additional elements that improve the functioning of a computer to any other technology or technical field, apply or use a judicial exception to effect a particular treatment, apply the judicial exception with or by use of a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the claims recite an abstract idea.
Regarding claims 2-10, the dependent claims do not include any additional elements that constitute statutory matter. The dependent claims are directed to the same abstract idea as recited in the independent claims and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One), or include additional details that, when analyzed under Step 2A Prong Two and Step 2B, recite additional elements that fail to integrate the abstract idea into a practical application (Step 2A Prong Two) and fail to add significantly more to the abstract idea (Step 2B). Specifically, the dependent claims describe specific details drawn to generating and displaying the Gantt chart and the diagram chart. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claims) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself. The dependent claims also recite steps that together with the independent claims are accomplishing the overall process of supporting production management, which falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). Accordingly, the dependent claims are drawn to an abstract idea.
Even though Examiner argues that the claims as hand are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of additional elements that would constitute anything significantly more. In particular, the claim only recites one additional element – using a processor to perform the steps of the invention. The processor in the claimed steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of computing or processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. In view of the recent Berkheimer decision and the Step 2B analysis of the above rejection, Examiner is reiterating the fact that the supporting of production management as claimed is a well-understood, routine, conventional activity and can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Said conclusion is made based upon a factual determination supported by the specification, which states that the claimed invention is merely implemented using an interface portion, a storing portion, and a processor portion that can be any kind of device which can be programmed including e.g. any kind of computer like a server or personal computer (see specification, [0009-0012]), including a system, method, and computer program for supporting production management. Furthermore, Examiner relies on the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s), such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ invocation of computers, and/or networks, and/or displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. Therefore, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dromgold (US 2007/0150327 A1, herein Dromgold) in view of Yang et al. (US 2020/0184692 A1, herein Yang).
As per claim 1, Dromgold teaches of a production management supporting system, comprising:
an interface portion including one or more interfaces;
a storing portion including one or more memories configured to store management information including information indicating a production past record of a production system having a plurality of steps; and
a processor portion coupled to the interface portion and to the storing portion (abstract which describes the computer-based method and system including a display interface and a data store for storing the task, timing, and task-related dependency data; and pg. 3, [0061] which describes how the system includes a plurality of data stores for storing a plurality of project management datasets including project data, task data, associated resource data and associated timing data; and pg. 3, [0064] which describes how the system may include a plurality of display interfaces; and pg. 3, [0066-0067] which describes the computer readable media containing program code being operative to instruct at least one programmable processor to execute a resource-based project management application), 
wherein as a plurality of resource types related to production, there are two or more resource types of Man, Machine, and Material, 
the management information indicates, for each of the plurality of resource types, for each resource belonging to the resource type, a step performed on the resource, an execution time of the step, and one or more resources belonging to, respectively, one or more resource types different from the resource type to which the resource belongs and related to the resource (abstract which describes a task-centric display interface where task data, associated resource data, associated timing data and associated task-related dependency data is viewed, as well as how the task, timing, and task-related dependency data is grouped for each resource and the entries may be stored in a data store and graphically represented on a resource-centric display interface; and pg. 4, [0097-0098] and Fig. 2 which describes the high level architecture of a project management system including a standard user interface and a relational database including entries in a memory structure for receive data associated with a project, including a timing data set including start and end times and dates associated with each of the tasks, a human resource data set, a non-human resource data set for plant, equipment, and supplies which need to be pre-allocated or shared, and a dependency data set),
the Gantt chart is a chart generated by the processor portion on the basis of the management information for a first resource type of the plurality of resource types and has a resource axis that is an axis corresponding to resources, and a time axis that is an axis orthogonal to the resource axis and corresponding to time (pg. 4, [0101] and Fig. 3 which describes the initial assembly of a Gantt-type chart including an initial set of assumptions about what is to be required, by when, and which resources will be available to fulfil the task and project, including major work elements or tasks, relevant dates, and milestones including durations of the tasks; and pg. 5, [0121] and Fig. 3C which describes a chart or table including individual people concerned being listed down the leftmost column, relevant dates and milestones being listed in the uppermost row of the table, and the table is populated with tasks against each of the relevant people within the constraints of the relevant dates and deadlines).
However, Dromgold fails to explicitly teach of an overlay chart including a diagram chart superimposed on a Gantt chart. Yang teaches of a visualization system, including: wherein as a plurality of resource types related to production, there are two or more resource types of Man, Machine, and Material, 
the processor portion displays an overlay chart that is a chart in which a diagram chart is relatively superimposed on a Gantt chart, 
the diagram chart is a chart generated by the processor portion on the basis of the management information for a second resource type of the plurality of resource types, 
in the overlay chart, 
for each of a plurality of first resources that is a plurality of resources belonging to the first resource type, when at least a part of an execution time zone of the first resource is included in a display target period that is a period covered by the time axis, the Gantt chart includes an execution zone that is a zone representing the at least a part of the time zone, and 
for each of a plurality of second resources that is a plurality of resources belonging to the second resource type, there is a polygonal line connecting a plurality of points corresponding to the second resource on the Gantt chart, and each of the plurality of points is plotted at a position that corresponds to an execution time of a step performed on the second resource and the first resource related to the second resource and the step (abstract which describes the visualization system including a first creation section configured to create for each product manufacturing unit a line segment connecting a start of end time of a first step to a start or end time of a subsequent second step, as well as display control section configured to display a line segment representing the time axis created by the first creation section and the display object displayed over positions of the start or end times on time axes of their associated steps; and pg. 1, [0002] which describes the Gantt chart for including a plurality of manufacturing steps arranged in time sequence along a vertical axis and a time axes extending in parallel along a horizontal axis and associated with the respective manufacturing steps, where the start or end time of each manufacturing step is plotted on the time axis of that manufacturing step and the times are plotted on the time axes arranged in parallel are connected to each other by line segments, allowing visualization of the manufacturing status; and pg. 3, [0036] which describes how the manufacturing step has step characteristic factors called 4M, including Man, Machine, Material, and Method; and pg. 3, [0041-0042] and Fig. 3 which describes a data example of the change log, where the example shows a change in Man attribute occurs at step 1, an operator A is changed to an operator B; and pg. 4, [0047] and Fig. 4 which describes the visualization process of the manufacturing status of a product manufactured through a plurality of manufacturing steps in order, where time is represented along the horizontal axis and the manufacturing steps in time sequence are represented along the vertical axis; and pg. 5, [0068-0069] and Fig. 8 which describes an example of a visualization graph where the manufacturing line consists of 8 manufacturing steps and the start times are connected between adjacent steps by line segments and the time is denoted along the horizontal axis; and pg. 7, [0085] and Fig. 14 which describes the variation of the display object M according to embodiment 1, where the variation is an example of the display object M created based on the change log in Fig. 3).
Dromgold teaches of a project management method and system, but does not explicitly teach of an overlay chart including a diagram chart superimposed on a Gantt chart. Yang teaches of a visualization system, as applied to visualizing the manufacturing status of a product manufactured through a plurality of manufacturing steps, specifically including particular techniques and charting (e.g. Gantt chart). Both references are drawn to managing the individual steps related to a larger project. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dromgold with the visualization system as taught by Yang for the purpose of plotting the start/end times of the plurality of manufacturing steps on the time axis, arranged in parallel and connect to each other by line segments, thereby allowing visualization of the manufacturing status in the manufacturing unit (Yang, [0002]). By doing so, one would reasonably expect the overall appeal of the invention to improve by combining the known use of Gantt charts with the instant visualization system to view and manage the product manufacturing process in a more efficient and clear manner.
As per claim 11, it refers to a method for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Dromgold (US 2007/0150327 A1, herein Dromgold) discloses the steps are performed as a computer-based method (see at least pg. 1, [0008-0015]).
As per claim 12, it refers to a computer program for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Dromgold (US 2007/0150327 A1, herein Dromgold) discloses the steps are performed on a computer readable media containing program code being operative to instruct at least one programmable processor to execute a resource-based project management application (pg. 3, [0066-0067]).

As per claim 2, Dromgold in view of Yang discloses all the elements of claim 1, and Dromgold further teaches wherein the processor portion receives a selection of the first resource type from a user, generates the Gantt chart for the first resource type on the basis of the management information, displays the Gantt chart (pg. 4, [0101] and Fig. 3 which describes the initial assembly of a Gantt-type chart including an initial set of assumptions about what is to be required, by when, and which resources will be available to fulfil the task and project, including major work elements or tasks, relevant dates, and milestones including durations of the tasks; and pg. 5, [0121] and Fig. 3C which describes a chart or table including individual people concerned being listed down the leftmost column, relevant dates and milestones being listed in the uppermost row of the table, and the table is populated with tasks against each of the relevant people within the constraints of the relevant dates and deadlines).
Yang further teaches of a visualization system that superimposes, on the displayed Gantt chart, the diagram chart having a plurality of polygonal lines corresponding to respective second resources belonging to the selected second resource type (abstract which describes the visualization system including a first creation section configured to create for each product manufacturing unit a line segment connecting a start of end time of a first step to a start or end time of a subsequent second step, as well as display control section configured to display a line segment representing the time axis created by the first creation section and the display object displayed over positions of the start or end times on time axes of their associated steps; and pg. 1, [0002] which describes the Gantt chart for including a plurality of manufacturing steps arranged in time sequence along a vertical axis and a time axes extending in parallel along a horizontal axis and associated with the respective manufacturing steps, where the start or end time of each manufacturing step is plotted on the time axis of that manufacturing step and the times are plotted on the time axes arranged in parallel are connected to each other by line segments, allowing visualization of the manufacturing status; and pg. 3, [0036] which describes how the manufacturing step has step characteristic factors called 4M, including Man, Machine, Material, and Method; and pg. 3, [0041-0042] and Fig. 3 which describes a data example of the change log, where the example shows a change in Man attribute occurs at step 1, an operator A is changed to an operator B; and pg. 4, [0047] and Fig. 4 which describes the visualization process of the manufacturing status of a product manufactured through a plurality of manufacturing steps in order, where time is represented along the horizontal axis and the manufacturing steps in time sequence are represented along the vertical axis; and pg. 5, [0068-0069] and Fig. 8 which describes an example of a visualization graph where the manufacturing line consists of 8 manufacturing steps and the start times are connected between adjacent steps by line segments and the time is denoted along the horizontal axis; and pg. 7, [0085] and Fig. 14 which describes the variation of the display object M according to embodiment 1, where the variation is an example of the display object M created based on the change log in Fig. 3).
Dromgold teaches of a project management method and system, but does not explicitly teach of an overlay chart including a diagram chart superimposed on a Gantt chart. Yang teaches of a visualization system, as applied to visualizing the manufacturing status of a product manufactured through a plurality of manufacturing steps, specifically including particular techniques and charting (e.g. Gantt chart). Both references are drawn to managing the individual steps related to a larger project. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dromgold with the visualization system as taught by Yang for the purpose of plotting the start/end times of the plurality of manufacturing steps on the time axis, arranged in parallel and connect to each other by line segments, thereby allowing visualization of the manufacturing status in the manufacturing unit (Yang, [0002]). By doing so, one would reasonably expect the overall appeal of the invention to improve by combining the known use of Gantt charts with the instant visualization system to view and manage the product manufacturing process in a more efficient and clear manner.

As per claim 3, Dromgold in view of Yang discloses all the elements of claim 2, and Yang further teaches wherein the management information includes pattern information that is information indicating one or more condition sets,
each condition set is a set of a first condition and a second condition,
for each condition set,
the first condition in the condition set is a condition for at least one of a time of an inter-step range and a time of an intra-step range for any of the resource types, 
the second condition in the condition set is a condition for at least one of a time of an inter-step range and a time of an intra-step range for a resource type different from the resource type corresponding to the first condition in the condition set,
the selected second resource type is a resource type automatically selected by the processor portion on the basis of the pattern information, and is a resource type that satisfies the second condition in the condition set including the first condition satisfied by the first resource type (abstract which describes the visualization system including a first creation section configured to create for each product manufacturing unit a line segment connecting a start of end time of a first step to a start or end time of a subsequent second step, as well as display control section configured to display a line segment representing the time axis created by the first creation section and the display object displayed over positions of the start or end times on time axes of their associated steps; and pg. 1, [0002] which describes the Gantt chart for including a plurality of manufacturing steps arranged in time sequence along a vertical axis and a time axes extending in parallel along a horizontal axis and associated with the respective manufacturing steps, where the start or end time of each manufacturing step is plotted on the time axis of that manufacturing step and the times are plotted on the time axes arranged in parallel are connected to each other by line segments, allowing visualization of the manufacturing status; and pg. 3, [0036] which describes how the manufacturing step has step characteristic factors called 4M, including Man, Machine, Material, and Method; and pg. 3, [0041-0042] and Fig. 3 which describes a data example of the change log, where the example shows a change in Man attribute occurs at step 1, an operator A is changed to an operator B; and pg. 4, [0047] and Fig. 4 which describes the visualization process of the manufacturing status of a product manufactured through a plurality of manufacturing steps in order, where time is represented along the horizontal axis and the manufacturing steps in time sequence are represented along the vertical axis; and pg. 5, [0068-0069] and Fig. 8 which describes an example of a visualization graph where the manufacturing line consists of 8 manufacturing steps and the start times are connected between adjacent steps by line segments and the time is denoted along the horizontal axis; and pg. 6, [0070-0072] and Fig. 8 which describes the creation sections that places information about defect rate of each product manufacturing unit on a time axis Tf in parallel to time axis T, where the display control section places a bar graph representing the defective rate along the vertical axis with respect to the time axis Tf along the horizontal axis, where the bar graph may be created having a length corresponding to the magnitude of the defective rate, where the defective rate is calculated form the steps within the specified range and is displayed as a bar graph; and pg. 6, [0076-0078] and Fig. 10 which describes a processing flow performed in the visualization system, where the control apparatus places the time axes of the manufacturing steps, line segments, and change visualization marks over the positions of the start times on the time axes, and where the control apparatus acquires information about defective rate and places the information in relation the last step of each manufacturing unit, where the defective rate displayed may be a defective rate of a group of steps within a single or a plurality of arbitrary ranges included in the manufacturing line, in addition to the defective rate of the lot undergoing the whole manufacturing line including the last step, where the information can be displayed by means of the bar graph representing the defective rate of the steps within the specified range; and pg. 7, [0085] and Fig. 14 which describes the variation of the display object M according to embodiment 1, where the variation is an example of the display object M created based on the change log in Fig. 3).
Dromgold teaches of a project management method and system, but does not explicitly teach of an overlay chart including a diagram chart superimposed on a Gantt chart. Yang teaches of a visualization system, as applied to visualizing the manufacturing status of a product manufactured through a plurality of manufacturing steps, specifically including particular techniques and charting (e.g. Gantt chart). Both references are drawn to managing the individual steps related to a larger project. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dromgold with the visualization system as taught by Yang for the purpose of plotting the start/end times of the plurality of manufacturing steps on the time axis, arranged in parallel and connect to each other by line segments, thereby allowing visualization of the manufacturing status in the manufacturing unit (Yang, [0002]). By doing so, one would reasonably expect the overall appeal of the invention to improve by combining the known use of Gantt charts with the instant visualization system to view and manage the product manufacturing process in a more efficient and clear manner).

As per claim 4, Dromgold in view of Yang discloses all the elements of claim 1, and Yang further teaches wherein the management information includes pattern information that is information indicating one or more condition sets,
each condition set is a set of a first condition and a second condition, 
for each condition set, 
the first condition in the condition set is a condition for at least one of a time of an inter-step range and a time of an intra-step range for any of the resource types, 
the second condition in the condition set is a condition for at least one of a time of an inter-step range and a time of an intra-step range for a resource type different from the resource type corresponding to the first condition in the condition set, 
the processor portion 
determines whether any one of the condition sets is satisfied for the first resource type and the second resource type on the basis of the management information; and 
accentuates, when a result of determination is true, a portion corresponding to information that satisfies any one of the condition sets in the overlay chart (abstract which describes the visualization system including a first creation section configured to create for each product manufacturing unit a line segment connecting a start of end time of a first step to a start or end time of a subsequent second step, as well as display control section configured to display a line segment representing the time axis created by the first creation section and the display object displayed over positions of the start or end times on time axes of their associated steps; and pg. 1, [0002] which describes the Gantt chart for including a plurality of manufacturing steps arranged in time sequence along a vertical axis and a time axes extending in parallel along a horizontal axis and associated with the respective manufacturing steps, where the start or end time of each manufacturing step is plotted on the time axis of that manufacturing step and the times are plotted on the time axes arranged in parallel are connected to each other by line segments, allowing visualization of the manufacturing status; and pg. 3, [0036] which describes how the manufacturing step has step characteristic factors called 4M, including Man, Machine, Material, and Method; and pg. 3, [0041-0042] and Fig. 3 which describes a data example of the change log, where the example shows a change in Man attribute occurs at step 1, an operator A is changed to an operator B; and pg. 4, [0047] and Fig. 4 which describes the visualization process of the manufacturing status of a product manufactured through a plurality of manufacturing steps in order, where time is represented along the horizontal axis and the manufacturing steps in time sequence are represented along the vertical axis; and pg. 5, [0068-0069] and Fig. 8 which describes an example of a visualization graph where the manufacturing line consists of 8 manufacturing steps and the start times are connected between adjacent steps by line segments and the time is denoted along the horizontal axis; and pg. 6, [0070-0072] and Fig. 8 which describes the creation sections that places information about defect rate of each product manufacturing unit on a time axis Tf in parallel to time axis T, where the display control section places a bar graph representing the defective rate along the vertical axis with respect to the time axis Tf along the horizontal axis, where the bar graph may be created having a length corresponding to the magnitude of the defective rate, where the defective rate is calculated form the steps within the specified range and is displayed as a bar graph; and pg. 6, [0076-0078] and Fig. 10 which describes a processing flow performed in the visualization system, where the control apparatus places the time axes of the manufacturing steps, line segments, and change visualization marks over the positions of the start times on the time axes, as well how the control apparatus compares the created line segment and the planned line segment to determine if the difference exceeds the predetermined tolerance and the control apparatus performs highlighting processing of that line segment, as well as where the control apparatus acquires information about defective rate and places the information in relation the last step of each manufacturing unit, where the defective rate displayed may be a defective rate of a group of steps within a single or a plurality of arbitrary ranges included in the manufacturing line, in addition to the defective rate of the lot undergoing the whole manufacturing line including the last step, where the information can be displayed by means of the bar graph representing the defective rate of the steps within the specified range; and pg. 7, [0085] and Fig. 14 which describes the variation of the display object M according to embodiment 1, where the variation is an example of the display object M created based on the change log in Fig. 3).
Dromgold teaches of a project management method and system, but does not explicitly teach of an overlay chart including a diagram chart superimposed on a Gantt chart. Yang teaches of a visualization system, as applied to visualizing the manufacturing status of a product manufactured through a plurality of manufacturing steps, specifically including particular techniques and charting (e.g. Gantt chart). Both references are drawn to managing the individual steps related to a larger project. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dromgold with the visualization system as taught by Yang for the purpose of plotting the start/end times of the plurality of manufacturing steps on the time axis, arranged in parallel and connect to each other by line segments, thereby allowing visualization of the manufacturing status in the manufacturing unit (Yang, [0002]). By doing so, one would reasonably expect the overall appeal of the invention to improve by combining the known use of Gantt charts with the instant visualization system to view and manage the product manufacturing process in a more efficient and clear manner).

As per claim 5, Dromgold in view of Yang discloses all the elements of claim 1, and Yang further teaches wherein the management information includes pattern information that is information indicating one or more condition sets, 
each condition set is a set of a first condition and a second condition, 
for each condition set, 
the first condition in the condition set is a condition for at least one of a time of an inter-step range and a time of an inter-step range for any of the resource types, 
the second condition in the condition set is a condition for at least one of a time of an inter-step range and a time of an intra-step range for a resource type different from the resource type corresponding to the first condition in the condition set, 
the processor portion performs a display target determination process that is a process of determining an overlay chart to be displayed, 
the display target determination process includes, for each of one or more resource types out of the plurality of resource types, 
selecting the resource type as the first resource type; 
selecting each of one or more resource types other than the selected first resource type as the second resource type; 
determining, on the basis of the management information, whether any of the condition sets is satisfied for the selected first resource type and the selected second resource type; and 
for a result of determination being true, determining as a candidate, an overlay chart in which a diagram chart for the selected second resource type is superimposed on a Gantt chart for the selected first resource type, and 
the processor portion, when one or more candidates have been determined in the display target determination process, displays an overlay chart as one of the one or more candidates (abstract which describes the visualization system including a first creation section configured to create for each product manufacturing unit a line segment connecting a start of end time of a first step to a start or end time of a subsequent second step, as well as display control section configured to display a line segment representing the time axis created by the first creation section and the display object displayed over positions of the start or end times on time axes of their associated steps; and pg. 1, [0002] which describes the Gantt chart for including a plurality of manufacturing steps arranged in time sequence along a vertical axis and a time axes extending in parallel along a horizontal axis and associated with the respective manufacturing steps, where the start or end time of each manufacturing step is plotted on the time axis of that manufacturing step and the times are plotted on the time axes arranged in parallel are connected to each other by line segments, allowing visualization of the manufacturing status; and pg. 3, [0036] which describes how the manufacturing step has step characteristic factors called 4M, including Man, Machine, Material, and Method; and pg. 3, [0041-0042] and Fig. 3 which describes a data example of the change log, where the example shows a change in Man attribute occurs at step 1, an operator A is changed to an operator B; and pg. 4, [0047] and Fig. 4 which describes the visualization process of the manufacturing status of a product manufactured through a plurality of manufacturing steps in order, where time is represented along the horizontal axis and the manufacturing steps in time sequence are represented along the vertical axis; and pg. 5, [0068-0069] and Fig. 8 which describes an example of a visualization graph where the manufacturing line consists of 8 manufacturing steps and the start times are connected between adjacent steps by line segments and the time is denoted along the horizontal axis; and pg. 6, [0070-0072] and Fig. 8 which describes the creation sections that places information about defect rate of each product manufacturing unit on a time axis Tf in parallel to time axis T, where the display control section places a bar graph representing the defective rate along the vertical axis with respect to the time axis Tf along the horizontal axis, where the bar graph may be created having a length corresponding to the magnitude of the defective rate, where the defective rate is calculated form the steps within the specified range and is displayed as a bar graph; and pg. 6, [0076-0078] and Fig. 10 which describes a processing flow performed in the visualization system, where the control apparatus places the time axes of the manufacturing steps, line segments, and change visualization marks over the positions of the start times on the time axes, as well how the control apparatus compares the created line segment and the planned line segment to determine if the difference exceeds the predetermined tolerance and the control apparatus performs highlighting processing of that line segment, as well as where the control apparatus acquires information about defective rate and places the information in relation the last step of each manufacturing unit, where the defective rate displayed may be a defective rate of a group of steps within a single or a plurality of arbitrary ranges included in the manufacturing line, in addition to the defective rate of the lot undergoing the whole manufacturing line including the last step, where the information can be displayed by means of the bar graph representing the defective rate of the steps within the specified range; and pg. 7, [0085] and Fig. 14 which describes the variation of the display object M according to embodiment 1, where the variation is an example of the display object M created based on the change log in Fig. 3).
Dromgold teaches of a project management method and system, but does not explicitly teach of an overlay chart including a diagram chart superimposed on a Gantt chart. Yang teaches of a visualization system, as applied to visualizing the manufacturing status of a product manufactured through a plurality of manufacturing steps, specifically including particular techniques and charting (e.g. Gantt chart). Both references are drawn to managing the individual steps related to a larger project. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dromgold with the visualization system as taught by Yang for the purpose of plotting the start/end times of the plurality of manufacturing steps on the time axis, arranged in parallel and connect to each other by line segments, thereby allowing visualization of the manufacturing status in the manufacturing unit (Yang, [0002]). By doing so, one would reasonably expect the overall appeal of the invention to improve by combining the known use of Gantt charts with the instant visualization system to view and manage the product manufacturing process in a more efficient and clear manner).

As per claim 6, Dromgold in view of Yang discloses all the elements of claim 1, and Yang further teaches wherein when the management information includes information indicating that an event has occurred at a time belonging to the display target period for a resource belonging to a third resource type, an object representing the event is placed at a position corresponding to the time when the event occurred in at least one of the Gantt chart and the diagram chart in the overlay chart (abstract which describes the visualization system including a first creation section configured to create for each product manufacturing unit a line segment connecting a start of end time of a first step to a start or end time of a subsequent second step, as well as display control section configured to display a line segment representing the time axis created by the first creation section and the display object displayed over positions of the start or end times on time axes of their associated steps; and pg. 1, [0002] which describes the Gantt chart for including a plurality of manufacturing steps arranged in time sequence along a vertical axis and a time axes extending in parallel along a horizontal axis and associated with the respective manufacturing steps, where the start or end time of each manufacturing step is plotted on the time axis of that manufacturing step and the times are plotted on the time axes arranged in parallel are connected to each other by line segments, allowing visualization of the manufacturing status; and pg. 3, [0036] which describes how the manufacturing step has step characteristic factors called 4M, including Man, Machine, Material, and Method; and pg. 3, [0041-0042] and Fig. 3 which describes a data example of the change log, where the example shows a change in Man attribute occurs at step 1, an operator A is changed to an operator B; and pg. 4, [0047] and Fig. 4 which describes the visualization process of the manufacturing status of a product manufactured through a plurality of manufacturing steps in order, where time is represented along the horizontal axis and the manufacturing steps in time sequence are represented along the vertical axis; and pg. 5, [0068-0069] and Fig. 8 which describes an example of a visualization graph where the manufacturing line consists of 8 manufacturing steps and the start times are connected between adjacent steps by line segments and the time is denoted along the horizontal axis; and pg. 6, [0070-0072] and Fig. 8 which describes the creation sections that places information about defect rate of each product manufacturing unit on a time axis Tf in parallel to time axis T, where the display control section places a bar graph representing the defective rate along the vertical axis with respect to the time axis Tf along the horizontal axis, where the bar graph may be created having a length corresponding to the magnitude of the defective rate, where the defective rate is calculated form the steps within the specified range and is displayed as a bar graph; and pg. 6, [0076-0078] and Fig. 10 which describes a processing flow performed in the visualization system, where the control apparatus places the time axes of the manufacturing steps, line segments, and change visualization marks over the positions of the start times on the time axes, as well how the control apparatus compares the created line segment and the planned line segment to determine if the difference exceeds the predetermined tolerance and the control apparatus performs highlighting processing of that line segment, as well as where the control apparatus acquires information about defective rate and places the information in relation the last step of each manufacturing unit, where the defective rate displayed may be a defective rate of a group of steps within a single or a plurality of arbitrary ranges included in the manufacturing line, in addition to the defective rate of the lot undergoing the whole manufacturing line including the last step, where the information can be displayed by means of the bar graph representing the defective rate of the steps within the specified range; and pg. 7, [0085] and Fig. 14 which describes the variation of the display object M according to embodiment 1, where the variation is an example of the display object M created based on the change log in Fig. 3).
Dromgold teaches of a project management method and system, but does not explicitly teach of an overlay chart including a diagram chart superimposed on a Gantt chart. Yang teaches of a visualization system, as applied to visualizing the manufacturing status of a product manufactured through a plurality of manufacturing steps, specifically including particular techniques and charting (e.g. Gantt chart). Both references are drawn to managing the individual steps related to a larger project. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dromgold with the visualization system as taught by Yang for the purpose of plotting the start/end times of the plurality of manufacturing steps on the time axis, arranged in parallel and connect to each other by line segments, thereby allowing visualization of the manufacturing status in the manufacturing unit (Yang, [0002]). By doing so, one would reasonably expect the overall appeal of the invention to improve by combining the known use of Gantt charts with the instant visualization system to view and manage the product manufacturing process in a more efficient and clear manner).

As per claim 7, Dromgold in view of Yang discloses all the elements of claim 6, and Yang further teaches wherein when a relationship between a past record of a resource belonging to the first resource type and a past record of a resource belonging to the second resource type does not satisfy a predetermined condition, the processor portion superimposes an object representing an event for a resource belonging to the third resource type on at least one of the Gantt chart and the diagram chart (abstract which describes the visualization system including a first creation section configured to create for each product manufacturing unit a line segment connecting a start of end time of a first step to a start or end time of a subsequent second step, as well as display control section configured to display a line segment representing the time axis created by the first creation section and the display object displayed over positions of the start or end times on time axes of their associated steps; and pg. 1, [0002] which describes the Gantt chart for including a plurality of manufacturing steps arranged in time sequence along a vertical axis and a time axes extending in parallel along a horizontal axis and associated with the respective manufacturing steps, where the start or end time of each manufacturing step is plotted on the time axis of that manufacturing step and the times are plotted on the time axes arranged in parallel are connected to each other by line segments, allowing visualization of the manufacturing status; and pg. 3, [0036] which describes how the manufacturing step has step characteristic factors called 4M, including Man, Machine, Material, and Method; and pg. 3, [0041-0042] and Fig. 3 which describes a data example of the change log, where the example shows a change in Man attribute occurs at step 1, an operator A is changed to an operator B; and pg. 4, [0047] and Fig. 4 which describes the visualization process of the manufacturing status of a product manufactured through a plurality of manufacturing steps in order, where time is represented along the horizontal axis and the manufacturing steps in time sequence are represented along the vertical axis; and pg. 5, [0068-0069] and Fig. 8 which describes an example of a visualization graph where the manufacturing line consists of 8 manufacturing steps and the start times are connected between adjacent steps by line segments and the time is denoted along the horizontal axis; and pg. 6, [0070-0072] and Fig. 8 which describes the creation sections that places information about defect rate of each product manufacturing unit on a time axis Tf in parallel to time axis T, where the display control section places a bar graph representing the defective rate along the vertical axis with respect to the time axis Tf along the horizontal axis, where the bar graph may be created having a length corresponding to the magnitude of the defective rate, where the defective rate is calculated form the steps within the specified range and is displayed as a bar graph; and pg. 6, [0076-0078] and Fig. 10 which describes a processing flow performed in the visualization system, where the control apparatus places the time axes of the manufacturing steps, line segments, and change visualization marks over the positions of the start times on the time axes, as well how the control apparatus compares the created line segment and the planned line segment to determine if the difference exceeds the predetermined tolerance and the control apparatus performs highlighting processing of that line segment, as well as where the control apparatus acquires information about defective rate and places the information in relation the last step of each manufacturing unit, where the defective rate displayed may be a defective rate of a group of steps within a single or a plurality of arbitrary ranges included in the manufacturing line, in addition to the defective rate of the lot undergoing the whole manufacturing line including the last step, where the information can be displayed by means of the bar graph representing the defective rate of the steps within the specified range; and pg. 7, [0085] and Fig. 14 which describes the variation of the display object M according to embodiment 1, where the variation is an example of the display object M created based on the change log in Fig. 3).
Dromgold teaches of a project management method and system, but does not explicitly teach of an overlay chart including a diagram chart superimposed on a Gantt chart. Yang teaches of a visualization system, as applied to visualizing the manufacturing status of a product manufactured through a plurality of manufacturing steps, specifically including particular techniques and charting (e.g. Gantt chart). Both references are drawn to managing the individual steps related to a larger project. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dromgold with the visualization system as taught by Yang for the purpose of plotting the start/end times of the plurality of manufacturing steps on the time axis, arranged in parallel and connect to each other by line segments, thereby allowing visualization of the manufacturing status in the manufacturing unit (Yang, [0002]). By doing so, one would reasonably expect the overall appeal of the invention to improve by combining the known use of Gantt charts with the instant visualization system to view and manage the product manufacturing process in a more efficient and clear manner).

As per claim 8, Dromgold in view of Yang discloses all the elements of claim 1, and Yang further teaches wherein the management information includes, for each of the plurality of resource types, information indicating an execution plan for each resource belonging to the resource type, and
when the processor portion specifies, for at least one of the first resource type and the second resource type, a resource having a deviation of equal to or more than a fixed value between a past record and a plan on the basis of the management information, the processor portion accentuates a portion corresponding to the time zone of the resource (abstract which describes the visualization system including a first creation section configured to create for each product manufacturing unit a line segment connecting a start of end time of a first step to a start or end time of a subsequent second step, as well as display control section configured to display a line segment representing the time axis created by the first creation section and the display object displayed over positions of the start or end times on time axes of their associated steps; and pg. 1, [0002] which describes the Gantt chart for including a plurality of manufacturing steps arranged in time sequence along a vertical axis and a time axes extending in parallel along a horizontal axis and associated with the respective manufacturing steps, where the start or end time of each manufacturing step is plotted on the time axis of that manufacturing step and the times are plotted on the time axes arranged in parallel are connected to each other by line segments, allowing visualization of the manufacturing status; and pg. 3, [0036] which describes how the manufacturing step has step characteristic factors called 4M, including Man, Machine, Material, and Method; and pg. 3, [0041-0042] and Fig. 3 which describes a data example of the change log, where the example shows a change in Man attribute occurs at step 1, an operator A is changed to an operator B; and pg. 4, [0047] and Fig. 4 which describes the visualization process of the manufacturing status of a product manufactured through a plurality of manufacturing steps in order, where time is represented along the horizontal axis and the manufacturing steps in time sequence are represented along the vertical axis; and pg. 5, [0068-0069] and Fig. 8 which describes an example of a visualization graph where the manufacturing line consists of 8 manufacturing steps and the start times are connected between adjacent steps by line segments and the time is denoted along the horizontal axis; and pg. 6, [0070-0072] and Fig. 8 which describes the creation sections that places information about defect rate of each product manufacturing unit on a time axis Tf in parallel to time axis T, where the display control section places a bar graph representing the defective rate along the vertical axis with respect to the time axis Tf along the horizontal axis, where the bar graph may be created having a length corresponding to the magnitude of the defective rate, where the defective rate is calculated form the steps within the specified range and is displayed as a bar graph; and pg. 6, [0076-0078] and Fig. 10 which describes a processing flow performed in the visualization system, where the control apparatus places the time axes of the manufacturing steps, line segments, and change visualization marks over the positions of the start times on the time axes, as well how the control apparatus compares the created line segment and the planned line segment to determine if the difference exceeds the predetermined tolerance and the control apparatus performs highlighting processing of that line segment, as well as where the control apparatus acquires information about defective rate and places the information in relation the last step of each manufacturing unit, where the defective rate displayed may be a defective rate of a group of steps within a single or a plurality of arbitrary ranges included in the manufacturing line, in addition to the defective rate of the lot undergoing the whole manufacturing line including the last step, where the information can be displayed by means of the bar graph representing the defective rate of the steps within the specified range; and pg. 7, [0085] and Fig. 14 which describes the variation of the display object M according to embodiment 1, where the variation is an example of the display object M created based on the change log in Fig. 3).
Dromgold teaches of a project management method and system, but does not explicitly teach of an overlay chart including a diagram chart superimposed on a Gantt chart. Yang teaches of a visualization system, as applied to visualizing the manufacturing status of a product manufactured through a plurality of manufacturing steps, specifically including particular techniques and charting (e.g. Gantt chart). Both references are drawn to managing the individual steps related to a larger project. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dromgold with the visualization system as taught by Yang for the purpose of plotting the start/end times of the plurality of manufacturing steps on the time axis, arranged in parallel and connect to each other by line segments, thereby allowing visualization of the manufacturing status in the manufacturing unit (Yang, [0002]). By doing so, one would reasonably expect the overall appeal of the invention to improve by combining the known use of Gantt charts with the instant visualization system to view and manage the product manufacturing process in a more efficient and clear manner).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dromgold (US 2007/0150327 A1, herein Dromgold) in view of Yang et al. (US 2020/0184692 A1, herein Yang) in further view of Knijnik, et al. (US 2017/0249574 A1, herein Knijnik).
As per claim 9, Dromgold in view of Yang discloses all the elements of claim 1, and Yang further teaches of in the overlay chart, at least a part of a display mode of the Gantt chart and the diagram chart depends on the calculated number including a diagram chart superimposed on a Gantt chart (see at least abstract; and pg. 1, [0002]; and pg. 3, [0036]; and pg. 3, [0041-0042] and Fig. 3; and pg. 4, [0047] and Fig. 4; and pg. 5, [0068-0069] and Fig. 8; and pg. 7, [0085] and Fig. 14). 
However, Dromgold in view of Yang still fails to explicitly teach of calculating a retention number and outputting the number of a display/chart. Knijnik teaches of a system for monitoring of workflows capable of automatic task allocation and monitoring of resources, wherein the processor portion calculates a retention number at each time, the retention number at each time, for each facility, is the number of products retaining at the time, and at least a part of a display mode of the Gantt chart and the diagram chart depends on the calculated retention number (abstract which describes the system for efficient management work flow through project management software related to task allocation processing based on available resources, characteristics of those resources, external event management, machine learning, and image processing ensuring efficient workflow by allowing resource capabilities to efficiently be utilizing automatically; and pg. 1, [0003] which describes how Gantt charts are used in project management to display tasks and resources and resource characteristics; and pg. 1, [0008] which describes the automatic task generation and allocation of tasks, as well as the and collecting of feedback based on historical data and tracking variable resource characteristics and applying machine learning algorithms to automate the allocation of resources to tasks; and pg. 2, [0018-0019] which describes the determination of the need to retain or remove resources based on said set of tasks and characteristics of resources and automatically updating the status of a project based on the performance of a resource in completing a task; and pg. 2, [0022] which describes the project management system including a memory that stores project data records and resource characteristics, as well as a performance tracker that generates metrics, a learning engine that continuously quantifies resource characteristics based on metrics analysis, as well as a feedback loop that generates a new project data record, stores new project data record in memory, and dynamically updates the resource characteristics; and pg. 2, [0026] which describes how the learning engine generates predictive analysis for future projects based on project data records, the new project data record, and resource characteristics including the need to retain, remove, or acquire resources; and pg. 4, [0069] which describes the machine learning tool used in the task allocation process that analyzes data and the best practices engine reads the optimized parameters from the database storage and displays such parameters on the GUI of the user devices as recommended best practices for a particular action; and pg. 4, [0070] which describes how the machine learning engine is capable of generating information for use with forecasting and optimizing decisions, where the system databases contain information relating to by what resources the tasks were performed and managed and how the machine learning engine can analyze the stored information to generate forecasts corresponding to resource utilization and can determine the best resources to allocate for each task, etc.; and pg. 10, [0123] which describes how the system ensure that schedule is transparent, where the system tracks and displays the changes from one project/engagement for each resource; and pg. 13, [0162] which describes how the method steps can be performed by processors executing a computer program to perform the functions of the invention by operating on input data and generating output).
Dromgold in view of Yang teaches of a project management method and system, including a visualization system, as applied to visualizing the manufacturing status of a product manufactured through a plurality of manufacturing steps, specifically including particular techniques and charting (e.g. Gantt chart). Knijnik teaches of a system for monitoring workflows capable of automatic task allocation and monitoring of resources, including the calculation of a retention number of the resources. All the references are drawn to project and workflow management, specifically related to resource management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dromgold in view of Yang with the retention number calculation as taught by Knijnik for the purpose of including the automatic task generation and allocation of resources and management of tasks and resources, which allows for efficient management of workflow and avoiding the need for manual task allocation (Knijnik, [0008-0009]). By doing so, one would reasonably expect the overall appeal of the invention to improve by including the specific calculation of resource retention as a factor to aid in project management, specifically to resource allocation, to provide more streamlined process with less user interaction/error.

As per claim 10, Dromgold in view of Yang discloses all the elements of claim 1, and Dromgold further teaches of the wherein the management information includes information indicating a planned step and a planned execution time zone for each product, information indicating a relationship between a product and a part, and information indicating a plan and a past record of arrangement of each part, the first resource type is Material (abstract which describes the computer-based method and system including a display interface and a data store for storing the task, timing, and task-related dependency data, as well as a task-centric display interface where task data, associated resource data, associated timing data and associated task-related dependency data is viewed, as well as how the task, timing, and task-related dependency data is grouped for each resource and the entries may be stored in a data store and graphically represented on a resource-centric display interface; and pg. 3, [0061] which describes how the system includes a plurality of data stores for storing a plurality of project management datasets including project data, task data, associated resource data and associated timing data; and pg. 3, [0064] which describes how the system may include a plurality of display interfaces; and pg. 3, [0066-0067] which describes the computer readable media containing program code being operative to instruct at least one programmable processor to execute a resource-based project management application; and pg. 4, [0097-0098] and Fig. 2 which describes the high level architecture of a project management system including a standard user interface and a relational database including entries in a memory structure for receive data associated with a project, including a timing data set including start and end times and dates associated with each of the tasks, a human resource data set, a non-human resource data set for plant, equipment, and supplies which need to be pre-allocated or shared, and a dependency data set; and pg. 4, [0101] and Fig. 3 which describes the initial assembly of a Gantt-type chart including an initial set of assumptions about what is to be required, by when, and which resources will be available to fulfil the task and project, including major work elements or tasks, relevant dates, and milestones including durations of the tasks; and pg. 5, [0121] and Fig. 3C which describes a chart or table including individual people concerned being listed down the leftmost column, relevant dates and milestones being listed in the uppermost row of the table, and the table is populated with tasks against each of the relevant people within the constraints of the relevant dates and deadlines).
However, Dromgold in view of Yang still fails to explicitly teach of performing the particular claimed steps for the material resource type. Knijnik teaches of a system for monitoring of workflows capable of automatic task allocation and monitoring of resources, wherein the management information includes information indicating a planned step and a planned execution time zone for each product, information indicating a relationship between a product and a part, and information indicating a plan and a past record of arrangement of each part,
the first resource type is Material, and
the processor portion performs, on a Gantt Chart for Material for a product having an execution time that is delayed from a planned execution time zone out of products belonging to Material, at least one of the following:
placing, when a current time is later than a start time of a planned execution time zone for the product, and at least one part of the product has not been served in a predetermined location at the current time, an object representing a part shortage at a position corresponding to the product and the current time in the Gantt chart for Material or in the vicinity of the position;
placing, when all the parts of the product are served in the predetermined location, an object representing completion of serving at a position corresponding to the product and the time when the serving of all parts was completed in the Gantt chart for Material or in the vicinity of the position; and
placing an object representing a state transition to a final state indicating completion of serving for a part that has not been served yet at a start time of a planned execution time zone and a relationship between the number of parts and the time in each state, at a position corresponding to the product and a time earlier than the start time of the execution time zone for the product in the Gantt chart for Material or in the vicinity of the position (abstract which describes the system for efficient management work flow through project management software related to task allocation processing based on available resources, characteristics of those resources, external event management, machine learning, and image processing ensuring efficient workflow by allowing resource capabilities to efficiently be utilizing automatically; and pg. 1, [0003] which describes how Gantt charts are used in project management to display tasks and resources and resource characteristics; and pg. 1, [0008] which describes the automatic task generation and allocation of tasks, as well as the and collecting of feedback based on historical data and tracking variable resource characteristics and applying machine learning algorithms to automate the allocation of resources to tasks; and pg. 2, [0018-0019] which describes the determination of the need to retain or remove resources based on said set of tasks and characteristics of resources and automatically updating the status of a project based on the performance of a resource in completing a task; and pg. 2, [0022] which describes the project management system including a memory that stores project data records and resource characteristics, as well as a performance tracker that generates metrics, a learning engine that continuously quantifies resource characteristics based on metrics analysis, as well as a feedback loop that generates a new project data record, stores new project data record in memory, and dynamically updates the resource characteristics; and pg. 2, [0026] which describes how the learning engine generates predictive analysis for future projects based on project data records, the new project data record, and resource characteristics including the need to retain, remove, or acquire resources; and pg. 3, [0045] and Fig. 15 which describes the system displaying the statuses of various tasks; and pg. 4, [0069] which describes the machine learning engine that monitors inputs to the system and monitors associates between the inputs, where the machine learning tool used in the task allocation process that analyzes data and the best practices engine reads the optimized parameters from the database storage and displays such parameters on the GUI of the user devices as recommended best practices for a particular action; and pg. 4, [0070] which describes how the machine learning engine is capable of generating information for use with forecasting and optimizing decisions, where the system databases contain information relating to by what resources the tasks were performed and managed and how the machine learning engine can analyze the stored information to generate forecasts corresponding to resource utilization and can determine the best resources to allocate for each task, etc.; and pg. 6, [0083-0085] and Fig. 8 which describes the creation of a particular task, where the user focuses on creating items that have all the information necessary to complete the item, where once the list of items to be completed to accomplish the task is received by the system, the system prompts the user to go through a check list to ensure all the information necessary to complete each item of the task is available for use, such as to ensure that the actual architectural design materials provide sufficient information to complete each item of the task so that none of the resources assigned to a task must go looking for additional information to complete an item after starting the item, where the system checks to ensure the deadlines are set and does not permit the user to proceed unless such deadlines have been provided; and pg. 10, [0123] which describes how the system ensure that schedule is transparent, where the system tracks and displays the changes from one project/engagement for each resource; and pg. 13, [0162] which describes how the method steps can be performed by processors executing a computer program to perform the functions of the invention by operating on input data and generating output).
Dromgold in view of Yang teaches of a project management method and system, including a visualization system, as applied to visualizing the manufacturing status of a product manufactured through a plurality of manufacturing steps, specifically including particular techniques and charting (e.g. Gantt chart). Knijnik teaches of a system for monitoring workflows capable of automatic task allocation and monitoring of resources, including the calculation of a retention number of the resources. All the references are drawn to project and workflow management, specifically related to resource management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dromgold in view of Yang with the retention number calculation as taught by Knijnik for the purpose of including the automatic task generation and allocation of resources and management of tasks and resources, which allows for efficient management of workflow and avoiding the need for manual task allocation (Knijnik, [0008-0009]). By doing so, one would reasonably expect the overall appeal of the invention to improve by including the specific calculation of resource retention as a factor to aid in project management, specifically to resource allocation, to provide more streamlined process with less user interaction/error.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clarke (US 2006/0053043 A1) teaches of an enterprise project management system and method therefor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                             

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683